Citation Nr: 0844246	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-27 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a 
service connected back disability.

2. Whether new and material evidence has been received to 
reopen a claim of service connection for a left shoulder 
disability. 

3. Whether new and material evidence has been received to 
reopen a claim of service connection for a right shoulder 
disability. 

4. Entitlement to service connection for a cervical spine 
disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1974 to March 
1977 and April 1977 to April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issues of service connection for left and right shoulder 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's service connected back disability is not 
shown to be productive of: pain necessitating physician 
prescribed bed rest; ankylosis of the lumbar spine; or a 
limitation of motion of the lumbar spine forward flexion of 
30 degrees or less. 

2. A cervical spine disability was not aggravated or incurred 
during or as a result of active service. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent are not 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.71(a) Diagnostic Codes 5235 to 5243 (2008). 

2. The criteria for the establishment of service connection 
for a cervical spine disability are not met. 38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in December 2003, 
July 2007, and October 2007. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide. Of note, 38 C.F.R. § 
3.159 has been revised in part recently. These revisions are 
effective as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008). The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. 

The veteran did not receive notice of how VA assigns 
disability ratings and effective dates and which complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006) until a July 2007 letter. Although this notification 
obligation was not met before initial RO decision in March 
2004, the Board finds this timing error non-prejudicial since 
the veteran was afforded an opportunity to respond in light 
of this notice before issuance of the October 2007 
Supplemental Statement of the Case (SSOC). See Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Additionally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. 

The letters sent to the veteran in December 2003, July 2007, 
and October 2007 do not meet the requirements of Vazquez-
Flores and are not sufficient as to content and timing, 
creating a presumption of prejudice. Nonetheless, such 
presumption has been overcome for the reasons discussed 
below.  

The veteran was provided with correspondence regarding what 
was needed to support his claims. Specifically, a June 2005 
Statement of the Case provided notice of the rating code used 
to evaluate the veteran's claims. Based on this evidence, a 
reasonable person can be expected to understand from the 
Statement of the Case what was needed to support his 
increased rating claim. The veteran was afforded an 
opportunity to respond in light of this notice before 
subsequent adjudication in the October 2007 Supplemental 
Statement of the Case. 

In sum, the notice deficiencies in this case do not affect 
the essential fairness of the adjudication. Sanders, supra; 
Simmons, supra. Therefore, the presumption of prejudice is 
rebutted. For this reason, no further development is required 
regarding the duty to notify. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA treatment records are associated with 
the claims file. Additionally, the veteran was afforded VA 
examinations for his claimed disabilities.

The veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. All relevant evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analyses

Rating in excess of 20 percent for a service connected back 
disability

The veteran contends that his service connected back 
disability warrants a rating in excess of 20 percent. The 
preponderance of the evidence is against the claim, and it 
will be denied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings. Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

Prior to the effective date of the revised rating criteria, 
the veteran's back disorder was evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293 pertaining to Intervertebral Disc 
Syndrome. Under these criteria, mild symptoms are rated as 10 
percent disabling under Code 5293. A 20 percent rating is for 
assignment for moderate intervertebral disc syndrome, with 
recurrent attacks. A 40 percent evaluation is provided where 
there is evidence of severe recurring attacks with 
intermittent relief. A rating of 60 percent requires a 
pronounced disorder, with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of diseased disc, with 
little intermittent relief. 38 C.F.R. § 4.71a, Diagnostic 
Code 5293. As of August 22, 2002, Diagnostic Code 5293 was 
amended. Since the veteran filed his present claim on 
September 12, 2003, the old version of the rating criteria 
for intervertebral disc syndrome does not apply in the 
instant case. 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined. See 
38 C.F.R. § 4.25 (combined ratings table).

Under the amended criteria, the General Rating Formula 
provides for the following disability ratings for diseases or 
injuries of the spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease. 
It applies to Codes 5235 to 5243 unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

40 percent - forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

50 percent - unfavorable ankylosis of the entire 
thoracolumbar spine.

100 percent - unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation. A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.

Service connection for a back disability was granted in an 
October 1999 Board decision. The RO assigned a 10 percent 
rating which was later increased to the current 20 percent 
rating in a March 2004 RO decision. 

During the pendency of the current claim, the veteran 
underwent two VA examinations. First, a VA examination 
report, dated February 2004, shows that the veteran 
complained of daily back pain. He treated his pain with 
medication, ice packs, and use of a heat pad. Upon physical 
examination, the examiner noted a hesitant, wide based gait, 
and the veteran could forward flex to 50 degrees limited by 
pain. X-rays confirmed a diagnosis of degenerative disc 
disease. The second VA examination report is dated June 2006. 
Again, the veteran reported experiencing low back pain. Upon 
physical examination, the veteran's forward flexion motion 
was limited to 60 degrees due to pain. X-rays showed joint 
space narrowing of the lumbar spine at L3/4 and L4/5. The 
examiner diagnosed lumbosacral disc disease. 

VA treatment records from 2007 show that the veteran 
continued to seek medical treatment for chronic back pain.

To receive a rating in excess of 20 percent, the veteran must 
show the following: forward flexion of the thoracolumbar 
spine 30 degrees or less; or ankylosis of the entire 
thoracolumbar spine; or incapacitating episodes having a 
total duration of at least 4 weeks during the past 12 months. 
The medical record does not indicate that the veteran has a 
limitation of motion of less than 30 degrees in his forward 
flexion of the lumbar spine, and there is no medical evidence 
of thoracolumbar spine ankylosis. The record does not show 
that the veteran was ever prescribed bed rest by a physician 
due to pain from his service connected back disability, 
thereby triggering consideration of the rating criteria as to 
"incapacitating episodes."

 In sum, the veteran's back disability does not approximate 
the criteria for a 40 percent rating based on the General 
Rating Formula or Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episodes. 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5235-5243.
 
Service connection for a cervical disability

The veteran seeks service connection for his cervical spine 
disability. The preponderance of the evidence is against the 
claim, and it will be denied.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be a 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service medical records dated February 1977 show that the 
veteran complained of neck pain after hitting his head on a 
ship hatch. Although the veteran reported low back pain in 
his March 1979 medical history questionnaire, there are no 
reports of neck pain. His separation examination report shows 
that his musculoskeletal spine was clinically evaluated and 
found to be normal. 

VA treatment records show that the veteran has been treated 
for neck pain. A treatment note from September 2003 reflects 
that the veteran reported constant neck pain. The veteran 
stated that his neck pain started after a fall during active 
service. 

The veteran underwent a June 2007 VA examination for his 
cervical spine. Upon physical examination, the veteran was 
noted to have some limitation of motion in his cervical 
spine. X-rays revealed degenerative spondylosis with disc 
space and neural foraminal narrowing. The examiner diagnosed 
degenerative disc disease and focal disc protrusions, both 
disorders of the cervical spine. She opined that these 
cervical spine disorders were less likely than not related to 
the veteran's active service. She explained that no single 
event leads to arthritis, but that it develops over years of 
usage and loading of the cervical spine. She also noted that 
there is no history of significant treatment for a neck 
injury during active service.  

The Board finds the June 2007 VA examination report 
probative. It reflects a thorough physical examination of the 
veteran and a detailed opinion as to why it is less likely 
that the veteran's current cervical disorders are related to 
his active service. As such, the Board finds that the 
evidence does not show that his current neck disability is 
etiologically related to his active service. 

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the December 2003 
letter from the RO to him, but he has failed to do so. 

A claimant has a responsibility to present and support a 
claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107(a), and the veteran was clearly advised in 
the letter of the need to submit medical evidence of a 
current disorder and a relationship between a current 
disorder and an injury, disease or event in service. While 
the veteran is clearly of the opinion that his current neck 
disorder is related to service, as a layperson, the veteran 
is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). Competent medical evidence is required. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a). Since the 
competent medical evidence does not show an etiological 
relationship between the current neck disorder and active 
service, the claim is denied. 
 

ORDER

A rating in excess of 20 percent for a service connected 
lumbar back disability is denied.

Service connection for a cervical spine disability is denied. 


REMAND

The issues of whether new and material evidence has been 
received to reopen service connection claims for left and 
right shoulder disabilities must be remanded for notice in 
compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In Kent, the Court of Appeals for Veterans' Claims (Court) 
held that VA's duty to notify included advising the claimant 
of the evidence and information that is necessary to reopen 
the claim and notifying the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant. It 
further held that VA must, in the context of a claim to 
reopen, examine the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

Although a notification letter dated in December 2003 was 
issued in this matter, it did not comply with the Kent 
ruling. 

Accordingly, the case is REMANDED for the following action:

1. Advise the veteran of what evidence 
would substantiate his petition to reopen 
the claim of service connection for right 
and left shoulder disabilities, last 
denied in a May 2002 rating decision. 
Apart from other requirements applicable 
under the Veterans Claims Assistance Act 
(VCAA), the RO/AMC will comply with the 
Kent ruling, and advise the claimant of 
the evidence and information that is 
necessary to reopen the claims and the 
evidence and information that is necessary 
to establish his entitlement to the 
underlying claims for the benefits sought 
by the claimant. In so doing, the RO/AMC 
will comply with any directives of the 
Veterans Benefit Administration and advise 
the claimant of the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denials. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).


2. After completion of the above, and any 
additional development of the evidence, 
the AMC/RO should review the record, to 
include all additional evidence, and 
readjudicate the claim. If any benefits 
sought remain denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


